408 F.2d 883
Robert E. MARSHALL and Beatrice E. Marshall, Plaintiffs-Appellants,v.John W. GARDNER, Secretary of Health, Education and Welfare,Defendant-Appellee.
No. 12976.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1969.Decided March 7, 1969.

Harry F. Thompson, Jr., Huntington, W. Va., for appellants.
Milton J. Ferguson, U.S. Atty., George D. Beter, Asst. U.S. Atty., Huntington, W. Va., for appellee.
Before BOREMAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We agree with the district judge's determination that there is substantial evidence in the record to support the findings of the Secretary that as of March 31, 1962 (when the earnings requirement was last met) claimant was not disabled within the meaning of the Social Security Act.


2
Affirmed.